Chalmers, J.,
delivered the opinion of the court.
The plaintiff, late major of the town of Beauregard, brings-this suit against the defendants, late aldermen of said town, to recover from them, individually, damages alleged to have been sustained by him from the passage by them of an ordinance which, as he alleges, “.unlawfully and maliciously deprived him of his legal rights, fees, privileges, and emoluments, and of his office of mayor as aforesaid.”
It is impossible to perceive upon what theory such a suit-can be maintained. If the ordinance was within the authority of the board, certainly the individual members of it cannot be made personally liable for a mistaken exercise of their powers ; nor is it possible in such a case to inquire into the motives-which prompted their action. By the 3d section of the Charter of the town, the board are constituted a legislative body, and given power ‘ ‘ to make all needful laws and ordinances for the good government of said town and its inhabitants.”
It certainly cannot be argued that the motives of the individual members of a legislative assembly, in voting for a particular law, can be inquired into, and its supporters be made personally liable, upon an allegation that they acted maliciously towards the person aggrieved by the passage of tlielaw. Whenever the officers of a municipal corporation are-vested with legislative powers, they hold and exercise them for the public good, and are clothed with all the immunities of government, and are exempt from all liability for their mistaken use. 1 Am. Ld. Cas., side p. 653; County Comrs. v. Ducket, 20 Md. 469; Borough of Freeport v. Marks, 9 Pa. St. 253.
If, on the contrary, the aldermen of the town of Beauregard, exceeded the measure of their authority in passing the ordinance in question, it was a mere brutum f ulmén, and could' not for one moment have deprived the plaintiff of any of thq*112•privileges, emoluments, or fees of Ms office. If he chose voluntarily to yield obedience to a void law, it was Ms own folly, for which the courts can afford Mm no relief by awarding damages against the individuals voting for the ordinance.
Judgment sustaining demurrer to declaration affirmed.